MEMORANDUM **
Christopher Espinoza appeals from the 108-month sentence imposed upon resentencing following his jury-trial conviction for conspiracy to possess with intent to distribute methamphetamine, possession with intent to distribute methamphetamine, conspiracy to possess marijuana, and possession with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846, and 18 U.S.C. § 2. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Espinoza contends that the district court erred by failing to analyze the 18 U.S.C. § 3553(a) factors and by imposing a sentence that was greater than necessary. We conclude that the district court properly considered the § 3553(a) factors and that the resulting sentence is not unreasonable. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 597-98, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.